                                                                                    FILED 
 UNITED STATES DISTRICT COURT                                                       CLERK 
 EASTERN DISTRICT OF NEW YORK                                                           
                                                                        10:53 am, Mar 22, 2019
 --------------------------------------------------------X                              
                                                                            U.S. DISTRICT COURT 
 ALEXIS NICHOLSON,
                                                                       EASTERN DISTRICT OF NEW YORK 
                                                                            LONG ISLAND OFFICE 
                           Plaintiff,
                                                             ADOPTION ORDER
                  -against-                                  18-cv-00426 (ADS) (GRB)

 TOUCHSTONE GLOBAL SERVICES, INC.,
 RIORDAN MAYNARD and MAGNUS
 MAYNARD,

                            Defendants.
 --------------------------------------------------------X
APPEARANCES:

Richard J. Kaufman, Esq.
Counsel for Plaintiff
      646 Main Street
      Port Jefferson, NY 11777


NO APPEARANCES:

The Defendants

SPATT, District Judge.

        On January 22, 2018, the Plaintiff, Alexis Nicholson, commenced this action against

Touchstone Global Services, Inc., Riordan Maynard and Magnus Maynard (together the

“Defendants”) to foreclose a mortgage encumbering property in Central Islip, New York.

        On April 23, the Clerk of the Court issued a Certificate of Default, pursuant to Rule 55(a)

of the Federal Rules of Civil Procedure.

        On April 26, 2018, the Plaintiff moved for a default judgment against the Defendants.

        On April 27, 2018, the Court referred this matter to United States Magistrate Judge Gary

R. Brown for a recommendation as to whether the motion for a default judgment should be granted,

and if so, whether damages should be awarded.
          On February 26, 2019, Judge Brown issued a Report & Recommendation (“R&R”)

recommending that the Plaintiff’s motion for default judgment be granted against defendant

Riordan Maynard but that the damages inquest against the defaulting defendant be deferred

pending the disposition of the Plaintiff’s claims against defendants Touchbase Global Services,

Inc. and Magnus Maynard.

          More than fourteen (14) days have elapsed since service of the R&R on the defaulting

defendant, who has failed to file an objection.

          Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court has

reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result.

          Accordingly, the R&R is adopted in its entirety.



SO ORDERED.

Dated: Central Islip, New York
March 22, 2019


                                                       ___/s/ Arthur D. Spatt_____
                                                         ARTHUR D. SPATT
                                                       United States District Judge
